Before you invest, you may wish to review the Fund’s Prospectus, which contains more information about the Fund and its risks. You may obtain the Prospectus and other information about the Fund, including the Statement of Additional Information (SAI) and most recent reports to shareholders, at no cost by visiting www.claymore.com, calling (888) 949-3837, or e-mailing ETFInfo@Claymore.com. The Fund’s Prospectus and SAI, both dated May 19, 2010, are incorporated by reference into this Summary Prospectus. Claymore BulletShares 2012
